Citation Nr: 1723715	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  06-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brad Hornsby, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to May 1991.  This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from September 2002 and April 2004 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In the September 2002 rating decision, the RO denied service connection for a bilateral shoulder disability, and after receipt of additional evidence within the period to appeal the decision, the RO reconsidered the claim in an April 2004 rating decision, whereby it confirmed and continued the previous denial of service connection for a bilateral shoulder disability.  The TDIU issue was part and parcel of claims for higher disability ratings, which arose out of the September 2002 and April 2004 rating decisions and were addressed in an April 2016 Board decision.  

In July 2009, the Veteran appeared at the RO and testified at a hearing before the undersigned; a transcript of the hearing has been associated with the record.  In November 2009, the Board remanded the case to the RO for additional development.  In April 2016, Board promulgated a decision on several other issues on appeal, and remanded the case to the RO for further development the bilateral shoulder disability and TDIU claims.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2016, the Board remanded the case to the RO in part to obtain a VA examination to determine the etiology of the Veteran's right and left shoulder disabilities.  At a VA examination in September 2016, the examiner, after noting a review of the evidence of record, acknowledged the Veteran's post-service right and left rotator cuff surgeries and opined that it was less likely than not that the current shoulder conditions, identified as rotator cuff injuries, were caused by or aggravated by his military service.  

The Board observes, however, that the VA examiner described the Veteran as having a history of a diagnosis of degenerative joint disease (DJD) after a Mumford procedure in 2006 (a February 2006 operative note reflects a post-operative diagnosis of left AC arthritis), but she did not address whether there was any current shoulder DJD (and if so, the etiology of such).  Moreover, private treatment records dated in 2006 and 2007 show that the Veteran had X-rays and an MRI of the left shoulder, which reflected post-surgical changes of the distal clavicle, no evidence of a rotator cuff tear, and widening of the AC joint; he was also treated for left shoulder adhesive capsulitis and impingement syndrome.  In a June 2007 report of the Bone & Joint Clinic, a private doctor noted the Veteran's continuing pain in the left trapezius, and indicated that his cervical spine surgeries and current nonunion of a fusion at C5-6 "very well could be the cause" of the pain.  Regarding the right shoulder, a VA record dated in October 2000 shows that the Veteran presented with shoulder complaints of pain, and the impression reflects that although there was a normal examination, the shoulder symptoms and pain were "likely from his cervical spine."  Further, VA X-rays of the right shoulder in March 2012 reflect a probable old fracture of the distal clavicle along with an old AC joint separation.  

Therefore, an addendum opinion is necessary to take into account all disabilities of the shoulders.   

Additionally, the Board directed the AOJ to arrange to have the Veteran scheduled for a VA examination to address the effects of his service-connected disabilities on his functioning, particularly as to his ability to obtain and maintain employment.  This examination was not arranged.  Therefore, as there has not been substantial compliance with the Board's remand instructions, the case must be returned to the RO in order to arrange for the examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's claims file to the VA examiner who provided the September 2016 medical opinion, or (if that provider is unavailable) another similarly qualified examiner, for an addendum opinion.  If a new examination is deemed necessary, then all indicated tests and studies (to include any X-rays) must be performed. 

The examiner should describe all of the Veteran's right and left shoulder disabilities found in the record.  The examiner should then provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that (a) the currently diagnosed right and left shoulder disabilities were caused or aggravated by his service, taking into consideration the service treatment records showing scapular and trapezius pain on the right side, and left shoulder upper trapezius pain on the left side, and (b) the currently diagnosed right and left shoulder disabilities were caused or aggravated by his service-connected cervical spine disability and resultant surgeries.  

Aggravation is defined as a permanent worsening of the underlying disease (beyond natural progression), rather than a temporary flare-up.

In rendering the opinions, the examiner should consider, and comment upon as necessary, such findings as the following:  the post-operative diagnosis of left AC arthritis in VA records dated in February 2006; subsequent clinical findings of post-surgical changes of the left distal clavicle, widening of the left AC joint, and left shoulder adhesive capsulitis and impingement syndrome, which were noted in private treatment records dated in late 2006 and 2007; a private doctor's notation in June 2007 that left trapezius pain could be caused by the cervical spine surgeries and C5-6 fusion; an October 2000 VA record indicating that right shoulder symptoms and pain were likely from his cervical spine; and VA X-rays in March 2012 reflecting a probable old fracture of the distal clavicle and an old AC joint separation.  

All opinions should include a thoroughly explained rationale. 

2.  The AOJ should then adjudicate the claim of entitlement to service connection for a bilateral shoulder disability.

3.  After completion of the foregoing, the AOJ should arrange to have the Veteran scheduled for a VA examination to address the effect of his service-connected disabilities on his functional ability.  The claims file should be made available for review in conjunction with the examination.  The RO should also provide the examiner with a complete and updated list of all the Veteran's service-connected disabilities. 

The examiner should (based on review of the record and on interview and examination of the Veteran) provide an opinion regarding the functional and industrial impairment caused by the service-connected disabilities, either singly or in aggregate, and furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to: 

(a) the types of activities and employment, if any, the Veteran would be able to participate in (i.e., those that remain feasible) from a medical standpoint, despite the functional impact (either singly or in combination) of his service-connected disabilities, and 

(b) the types of activities and employment, if any, he would be precluded from participating in (i.e., those that would be infeasible) from a medical standpoint, due to the functional impact (either singly or in combination) of his service-connected disabilities.  

All opinions should include a thoroughly explained rationale. 

4.  Thereafter, the AOJ should adjudicate the TDIU claim. If the decisions as to the issues of entitlement to service connection for a bilateral shoulder disability (as adjudicated in #2) and entitlement to a TDIU remain adverse to the Veteran, the AOJ should issue a supplemental statement of the case to him and his attorney, and allow the appropriate time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




